Citation Nr: 1740618	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  06-13 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral pes planus. 

2.  Entitlement to service connection for urinary frequency, including as secondary to medications prescribed for a service-connected disability.

3.  Entitlement to service connection for dizziness, including as secondary to medications prescribed for a service-connected disability (also claimed as a peripheral vestibular disorder).

4.  Entitlement to service connection for tinea pedis (also claimed as dermatophytosis).

5.  Entitlement to service connection for right deltoid supraspinatus disability, to include as secondary to a service-connected disability.

6.  Entitlement to service connection for left hallux valgus.

7.  Entitlement to service connection for bilateral corns on feet.

8.  Entitlement to service connection for an acquired psychiatric disorder other than chronic adjustment disorder, to include generalized anxiety disorder or an intermittent explosive disorder as a result of a traumatic brain injury (TBI).

9.  Entitlement to service connection for bilateral ingrown toenails.

10.  Entitlement to service connection for left quadriceps injury to Muscle Group XIV.

11.  Entitlement to service connection for bilateral great toe arthritis.

12.  Entitlement to service connection for a left elbow disorder.

13.  Entitlement to an initial rating in excess of 50 percent for chronic adjustment disorder.

14. Entitlement to an initial compensable rating for right knee instability prior to April 12, 1998, and in excess of 20 percent from August 5, 2009.

15.  Entitlement to a compensable rating for onychomycosis, bilateral toenail fungus.

16.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to October 3, 2006. 

17.  Entitlement to an effective date earlier than December 10, 2013, for the award of a 10 percent rating for a right shoulder rotator cuff disability with degenerative changes.

18.  Entitlement to special monthly compensation based upon housebound status.

19.  Whether a June 14, 2012, notice of disagreement from a March 2011 rating decision assigning a 10 percent rating for right hallux valgus was timely.

20.  Whether the February 5, 1999, rating decision assigning a noncompensable rating for a left acromioclavicular joint disability involved clear and unmistakable error (CUE).

21.  Whether the February 5, 1999, rating decision assigning a noncompensable rating for bilateral onychomycosis involved CUE.

22.  Whether the February 5, 1999, rating decision in failing to address service connection for a chest contusion involved CUE.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1984 to October 1988, from February 1990 to April 1998 (including service in Southwest Asia), from January 2003 to January 2004, and from January 2005 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions, including in November 2005, August 2008, March 2011, May 2011, January 2012, January 2013, April 2013, October 2013, December 2013, and September 2014, by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the issue of entitlement to a compensable rating for onychomycosis, bilateral toenail fungus, for additional development in December 2008 and January 2012.  The issue initially arose from a November 2005 rating decision.  The issue of entitlement to service connection for hypertension also addressed by the Board in its December 2008 remand was granted in a December 2010 rating decision and the appeal as to that matter is fully resolved.

T the January 2012 remand order found the issue of whether a February 1999 rating decision involved CUE in assigning a 0 percent rating for onychomycosis and toe fungus was inextricably intertwined with the increased rating issue on appeal.  As the CUE matter was addressed in a February 2012 rating decision, in a November 2015 supplemental statement of the case, and certified as an issue on appeal by the RO in December 2015, it has been adequately developed for appellate review and is included as an issue on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

Although the RO certified for appeal the issue of entitlement to service connection for bilateral pes planus on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  VA records show an October 2013 rating decision denied reopening this claim based upon a previous final rating decision as to the matter in August 2008.  For this reason, the Board has listed the issue on the title page as whether new and material evidence has been received to reopen the claim for service connection.

The issues on appeal involve complex procedural and administrative matters and that the issues listed on the title page of this decision represent as best as can be determined the matters on appeal as asserted by the Veteran and his service representative in an April 2017 Informal Hearing Presentation (IHP) reconciled with the issues certified by the RO in a VA Form 8 dated in December 2015.  In this regard, the Board notes that the Veteran filed a statement in March 2015 wherein he explicitly withdrew his appeal on the issues of: whether there was CUE in a May 2011 decision that failed to establish D.L.J. as a dependent; whether there was CUE in a November 2005 decision that withheld separation pay from September 2, 2005, to February 3, 2006; entitlement to a rating in excess of 20 percent for a left acromioclavicular joint disability; entitlement to an effective date earlier than March 31, 2010, for the award of a 20 percent rating for a left acromioclavicular joint disability, to include neurological dysfunction; and, entitlement to a compensable rating for left knee instability.  The Board is aware that these issues were inadvertently certified to the Board and then addressed by the Veteran's representative.  However, the fact remains that the withdrawal was effective immediately, and there is no evidence or argument suggesting that the issues were reinstated or that the Veteran has been led to believe that issue remained on appeal.

VA records also show the Veteran has other claims in various stages of adjudication.  The Board finds they have not been developed for appellate review and will thereby not be addressed in this decision.  

VA records show that a March 2012 rating decision found CUE in a February 1999 rating decision as to the denials of entitlement service connection for left and right knee tendonitis and bilateral hallux valgus.  Further determinations were deferred for examination.  A January 2013 rating decision assigned increased 10 percent ratings for tendonitis with arthritis and chondromalacia to the left and right knees.  These issues are not presently for appellate review.  

The issue on appeal as to entitlement to service connection for urinary frequency, including as secondary to medications prescribed for a service-connected disability, has been revised based upon the Veteran's statements and March 2015 hearing testimony.  This has been done to distinguish the service connection issue for appellate review from the previously denied service connection claim for a chronic bladder disability (nocturia) addressed in an August 2008 rating decision.  

In June 2012, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") dismissed the Veteran's petition for extraordinary relief including as to urinary frequency and denied his petition including as to dizziness and bilateral hallux valgus claims.  In November 2012, the Court denied his petition for extraordinary relief including as to bilateral knee disabilities and a left big toe disability.  

The Board further notes that an issue on appeal has been developed as to whether a June 14, 2012, notice of disagreement as to right hallux rigidus was timely, but that a review of the Veteran's VA Form 9 dated June 12, 2012, clearly demonstrates his desire to appeal the determination in a March 2011 rating decision assigning a 10 percent rating for right hallux valgus.  It is significant to note that right hallux rigidus was subsequently adjudicated in a December 2013 rating decision.  Therefore, the issue for appellate review has been revised to address the appropriate timeliness issue as to the right hallux valgus determination.  The Board finds the Veteran is not prejudiced by this action as all reasonable development has been accomplished and his right hallux rigidus claim was also subsequently addressed.

The Veteran testified at personal hearings before a Decision Review Officer (DRO) in March 2015 and June 2015.  Copies of the transcripts of those hearings are of record.  In correspondence dated in November 2015 the Veteran withdrew his outstanding requests for additional Board and DRO hearings.  

In correspondence dated March 21, 2017, the Veteran requested that his appeal be advanced on the docket due to financial hardship.  He noted he was presently engaged in legal disputes that were, in essence, financially exhausting.

The service connection, increased rating, and earlier effective date issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 31, 2011, letter notified the Veteran that he had been granted service connection for a right hallux valgus disability and that a 10 percent disability rating had been assigned.  

2.  The Veteran filed no indication expressing a desire to appeal the March 2011 rating decision within one year of the March 31, 2011, notification letter.

3.  A February 5, 1999, rating decision assigning a noncompensable rating for a left shoulder disorder did not involve CUE; and, the correct facts, as they were known at the time of the decision were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.

4.  A February 5, 1999, rating decision assigning a noncompensable rating for bilateral onychomycosis did not involve CUE; and, the correct facts, as they were known at the time of the decision were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.

5.  A February 5, 1999, rating decision in failing to address service connection for a chest contusion did not involve CUE; and, the correct facts, as they were known at the time of the decision were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.





CONCLUSIONS OF LAW

1.  A timely notice of disagreement was not received from a March 2011 rating decision assigning a 10 percent rating for right hallux valgus.  38 C.F.R. §§ 20.200, 20.201 (effective prior to March 24, 2015).

2.  The February 5, 1999, rating decision assigning a noncompensable rating for a left shoulder disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).

3.  The February 5, 1999, rating decision assigning a noncompensable rating for bilateral onychomycosis was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).

4.  The February 5, 1999, rating decision in failing to address service connection for a chest contusion was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Board notes that as to the timeliness of appeal issue there is no reasonable possibility that an additional notice as to this matter would result in substantiation of the claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  With regard to the remaining issues being decided, the Court has held the duties to notify and assist do not apply to CUE motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Notwithstanding the above, the Board notes that all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  

Timeliness Issue

VA law provides that claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits.  38 C.F.R. § 3.103(b) (2016).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q) (2016).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2016).  

An appeal consists of a timely filed notice of disagreement (NOD) in writing that can be reasonably construed as a disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (effective prior to March 24, 2015).  The notice of disagreement must be filed within one year from the date of mailing of notice of the result of initial review or determination, and such notice, and appeals, must be in writing and filed with the agency of original jurisdiction which entered the determination with which disagreement is expressed.  38 C.F.R. § 20.201 (effective prior to March 24, 2015). 

The record shows that in correspondence issued on March 31, 2011, the Veteran was notified that service connection had been established for right hallux valgus (bunion) and that a 10 percent rating had been assigned effective April 12, 1998.  A copy of the rating decision was provided and he was notified of his right to appeal within one year from the date of that letter.  The initiation of appellate review concerning any "downstream" issue of a granted service connection claim (such as the compensation level assigned for the disability and the effective date) requires that the claimant timely file a second notice of disagreement. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  No any indication of a desire to appeal the decision was received by VA within one year of the March 31, 2011, letter.

Based upon the evidence of record, the Board finds that the March 31, 2011, VA rating decision notice letter was sent to the Veteran at his address of record and that there is no indication it was returned as undeliverable.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  The Veteran is shown to have been adequately notified of the rating decision and his appellate rights by correspondence issued on March 31, 2011, and that his notice of disagreement from that determination was received by VA on June 14, 2012.  Therefore, the Board finds a timely notice of disagreement was not received from the March 31, 2011, rating decision as to this matter.

The Board notes in Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009), the Court held that a substantive appeal is not a jurisdictional requirement, and that the timeliness requirement may be waived implicitly or explicitly, such as where actions indicate an appeal was perfected or that a timely substantive appeal was filed or otherwise, by action of the RO, accepted as such.  However, the holding in Percy is specifically applicable only to a substantive appeal, which is filed following issuance of a statement of the case, and does not apply to an NOD.  The applicable law and regulations require that a timely NOD must first be filed in order to initiate an appeal, and Percy does not permit the Board to waive this jurisdictional requirement.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against this claim.

CUE Motions

A February 5, 1999, rating decision established service connection for residuals of a let shoulder injury, status post grade III acromioclavicular joint separation, and bilateral onychomycosis, toenail fungus.  Noncompensable, 0 percent ratings, were assigned under diagnostic codes 5203 (impairment of the clavicle or scapula) and 7806 (eczema).  Effective dates were assigned from April 12, 1998, based upon the date of the Veteran's release from active duty.  The Veteran was notified of the decisions, but did not appeal.  However, he now asserts that there was clear and unmistakable error (CUE) in those decisions.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2016).  A CUE motion is a collateral attack on a final RO or Board decision.  Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000). 

In asserting a claim of CUE, a claimant must show that: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-314 (1992) (en banc).

The pertinent evidence of record at the time of the February 5, 1999, rating decision included service treatment records, VA treatment records, and the Veteran's application for compensation received by VA on May 19, 1998.  In his application the Veteran asserted specific claims for knee tendonitis, deformed toes and toenails with occasional bleeding, and excessive sweating.  No claim as to a chest contusion was provided.

VA treatment records include an April 24, 1998, medical certificate noted an examination of the feet revealed several deformed onychomycotic toenails.  There was no tinea pedis rash.  A diagnosis of onychomycotic toenails was provided.  Discharge instructions show the Veteran was prescribed a 12 week course of daily Lamisil treatment.  An April 30, 1998, VA examination report noted the Veteran was currently taking Lamisil for onychomycosis.  An examination revealed the chest was normal and that the Veteran had full range of motion of the extremities with equal strength.  No skin or chest contusion symptoms were noted upon examination.  

On VA examination in June 1998 the Veteran complained of toenail fungus secondary to wearing steel-toed boots and pain in the left collarbone.  He reported he had separated the left collarbone in a motor vehicle accident in 1997.  An examination revealed normal skin and normal left shoulder motion.  There was pain to palpation of the collarbone only, with no edema.  An examination of the feet was otherwise normal except for toenail fungus.  X-ray studies of the chest were negative.  The diagnoses included hallux valgus deformity and toenail fungus.

A. Noncompensable ratings assigned for 
       a left shoulder disorder and bilateral onychomycosis

VA regulations applicable at the time of the February 1999 rating decision provided that under diagnostic code 5203 malunion of the clavicle or scapula or where there was nonunion without loose movement a 10 percent rating was warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (1998).  VA regulations also provided that where the schedule does not provide a zero percent evaluation for a diagnostic code that a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  Under diagnostic code 7806 slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area warranted a noncompensable (0%) disability rating.  A 10 percent evaluation for eczema was provided with exfoliation, exudation or itching and involvement of an exposed surface or extensive area.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1998).

Based upon the evidence of record, the Board finds that the February 5, 1999, rating decision determination that assigned noncompensable ratings for a left shoulder disorder and bilateral onychomycosis did not involve CUE.  There is no evidence that the diagnostic code criteria utilized were inappropriate based upon the available medical evidence at that time nor was it shown that the criteria for higher ratings were met.  The correct facts, as they were known at the time of the decision were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.  Therefore, the appeal as to these matters must be denied

B. Failure to address service connection for chest contusion

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA. 38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a). Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought. 38 C.F.R. §  3.155 (a). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5   (1998); Servello v. Derwinski, 3 Vet.App. 196, 199 (1992).  To determine when a claim was received, the Board must review all communication in the claims file that may be construed as an application for a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134   (1992).

There was no CUE in February 1999 decision with respect to failure to address the issue of entitlement to service connection for a chest contusion.  A review of the records reveals no evidence that may be reasonably construed as raising a claim for a chest contusion.  The correct facts, as they were known at the time of the decision were before the RO, and the statutory or regulatory provisions extant at the time were correctly applied.  Therefore, the appeal as to these matters must be denied


ORDER

The June 14, 2012, notice of disagreement was not timely to appeal the March 2011 rating decision assigning a 10 percent rating for right hallux valgus; the appeal as to this matter is denied.

The February 5, 1999, rating decision assigning a noncompensable rating for a left shoulder disorder did not involve CUE; the appeal as to this matter is denied.

The February 5, 1999, rating decision assigning a noncompensable rating for bilateral onychomycosis did not involve CUE; the appeal as to this matter is denied.

The February 5, 1999, rating decision in failing to address service connection for a chest contusion did not involve CUE; the appeal as to this matter is denied.


REMAND

Statements of the Case (SOCs) and/or Supplemental SOCs were last provided to the Veteran on the service connection, increased rating, and earlier effective date issues in September 2014 and November 2015.  Since that time pertinent medical evidence were added to the record.  Significantly, VA peripheral nerve and shoulder examinations were performed in March 2016, VA knee examinations were performed in May 2016, and additional VA treatment records and statements in support of the claims were added to the record without waiver of AOJ consideration.  

The Board notes that the Veteran contends that his service-connected psychiatric disorder has increased in severity and that he has additional psychiatric symptoms as a result of a TBI during active service.  He also contends that he has additional disabilities to the feet as a result of his service-connected disabilities and, in essence, that the rating criteria of diagnostic code 7806 (eczema) do not adequately address his onychomycosis disability.  On VA examination in March 2010 he complained of constant pain and intermittent bleeding in his great toenails.  The diagnosis was chronic and recurrent severe onychomycosis of the bilateral first and fifth toenails, bilaterally.  The Board finds that further development as to these matters is required, to include consideration of appropriateness of the assigned diagnostic codes and rating criteria and adjudication of all reasonably raised secondary service connection issues.

The RO certified for appeal the issue of entitlement to service connection for impulsive control and intermittent explosive disorders.  However, in a December 2014 SOC, it was explained that a separate rating could not be established as service connection due to the prohibition against the pyramiding of ratings associated with his service-connected chronic adjustment disorder.  The Board finds, however, that in light of the Veteran's October 2016 statements as to symptoms resulting from a TBI in service that the appellate issue as to an acquired psychiatric disorder other than chronic adjustment disorder should address any such psychiatric disorders that may have developed due to a TBI.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Here, the Board finds additional VA medical examinations are required for adequate determinations.  Prior to any examination, up-to-date VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  Obtain a clarifying VA medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has chronic urinary frequency and/or dizziness disorders that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused or permanently aggravated by a service-connected disability, including as secondary to prescribed medications.  

The examiner must acknowledge review of the pertinent evidence of record.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Schedule the Veteran for an appropriate VA examination for opinions as to the current nature and extent of his service-connected chronic adjustment disorder.  The examiner should also identify all separately diagnosable psychiatric disorders and/or emotional/behavioral dysfunctions, including as a result of TBI, manifest at any time during the appeal.  The examiner should address whether the Veteran is permanently housebound by reason of service-connected disability or disabilities.  (This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.)

The examiner should summarize the pertinent evidence of record, including lay statements, and reconcile any opinions provided with the other evidence of record.  All indicated examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

4.  Schedule the Veteran for an appropriate VA examination for opinion as to the current nature and extent of his service-connected onychomycosis disability.  All related skin and/or orthopedic symptoms should be identified.  The examiner should also identify all separately diagnosable foot disorders manifest at any time during the appeal and provide opinions as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any additional foot disorders that:
that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused or permanently aggravated by a service-connected disability.

The examiner should summarize the pertinent evidence of record, including lay statements, and reconcile any opinions provided with the other evidence of record.  All indicated examinations, tests, and studies must be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


